UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORTUNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 Or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-16185 PRIVIAM, INC. (Exact name of registrant as specified in its charter) New Jersey 22-3720628 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 19200 Von Karman Avenue, Suite 500, Irvine, CA (Address of principal executive offices) (949) 622-5433 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.0001 Par Value Per Share Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer £Accelerated filer £Non-accelerated filer R Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act) Yes £No R The number of shares of common stock outstanding as of November 19, 2008 was 1 Priviam, Inc. Form 10-Q For the Quarter ended September 30, 2008 Table of Contents Page PART IFINANCIAL INFORMATION Item 1 Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2008 (unaudited) and December 31, 2007 3 Condensed Consolidated Statements of Operations for the Three and Nine Month Periods Ended June 30, 2008 and 2007 (unaudited) 4 Condensed Consolidated Statements of Changes in Shareholders’ Capital Deficit for the Three and Nine Month Periods Ended September 30, 2008 and 2007(unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Three and Nine Month Periods Ended June 30, 2008 and 2007(unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3 Quantitative and Qualitative Disclosures About Market Risk 18 Item 4 Controls and Procedures 19 PART II OTHER INFORMATION Item 1 Legal Proceedings 20 Item 1A Risk Factors 20 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3 Defaults Upon Senior Securities 20 Item 4 Submission of Matters to a Vote of Security Holders 20 Item 5 Other Information 20 Item 6 Exhibits 21 SIGNATURES 22 CERTIFICATIONS 2 Item 1.Condensed Consolidated Financial Statements Priviam, Inc. (Formerly EncryptaKey, Inc.) (A Development Stage Company) Balance Sheets (Unaudited) December 31, September 30, 2007 2008 (Audited) ASSETS Current Assets Cash $ 15,506 $ - Prepaid Expense 5,034 - Total Current Assets 20,540 - Fixed Assets Office Equipment-net 3,126 Program Software-net 3,000 Total Fixed Assets 6,126 - Total Assets $ 26,666 $ - LIABILITIES AND STOCKHOLDERS' DEFICIT Liabilities Accounts Payable $ 25 $ 59,478 Notes Payable - Shareholders 119,950 1,204,950 Total Liabilities 119,975 1,264,428 Stockholders' Deficit Preferred Stock, authorized 20,000,000 shares, par value $0.0001, no preferred stock is outstanding - - Common Stock, authorized 500,000,000 shares, par value $0.0001, issued: 43,804,682 and 15,762,600; outstanding:41,916,6459 and 13,874,563 on September 30, 2008 and December 31, 2007 respectively 4,381 1,576 Paid in Capital 3,845,713 2,637,435 Accumulated Deficit During Development Stage (3,752,017 ) (3,712,053 ) Common Stock in Treasury: 1,888,037 shares at cost (191,386 ) (191,386 ) Total Stockholders' Deficit (93,309 ) (1,264,428 ) Total Liabilities and Stockholders' Deficit $ 26,666 $ - The accompanying notes are an integral part of these statements 3 Priviam, Inc. (Formerly EncryptaKey, Inc.) (A Development Stage Company) Statements of Operation (Unaudited) June 24, 2003 Three Months Ended NineMonths Ended (Inception) to September 30, September 30, September 30, 2008 2007 2008 2007 2008 Operating Expenses General and Administrative $ 37,641 $ 74,479 $ 39,829 $ 425,984 $ 376,291 Interest Expense - 8,927 10,000 10,033 13,523 Advertising and Promotion - 33,478 - 161,129 129,961 Research and Development - 85,000 - 1,441,000 1,066,327 Professional Fees 25,213 6,565 49,613 309,075 83,613 Total Expenses 62,854 208,449 99,442 2,347,221 1,669,715 Net (Loss) before Extraordinary Items (62,854 ) (208,449 ) (99,442 ) (2,347,221 ) (1,669,715 ) Extraordinary Items Loss on Discontinued Operations - (2,231,657 ) Gain on Forgiveness of Debt - - 59,478 - 149,310 Interest Income - 44 Net Income/(Loss) $ (62,854 ) $ (208,449 ) $ (39,964 ) $ (2,347,221 ) $ (3,752,018 ) Basic and Diluted (Loss) per Share $ (0.00 ) $ (0.00 ) $ 0.00 $ (0.05 ) Weighted Average Number of Shares 20,031,734 50,978,771 20,031,734 50,978,771 The accompanying notes are an integral part of these statements 4 Priviam, Inc. (Formerly EncryptaKey, Inc.) (A Development Stage Company) Statements of Stockholders' Equity (Unaudited) From June 24, 2003 (inception) to September 30, 2008 Deficit Accumulated Price During the Issue Per Common Stock Paid in Subscriptions Development Treasury Total Date Share Shares Amount Capital Receivable Stage Stock Equity Balance at inception, June 24, 2003 7,692,308 $ 769 $ 2,233 $ - $ (4,502 ) $ (1,500 ) Adjustment effected in reverse acqusition 15-Aug-03 $ 0.007 17,493,846 1,749 115,881 4,502 122,132 Net (Loss) (152,649 ) (152,649 ) Balance, December 31, 2003 25,186,154 2,518 118,114 - (152,649 ) - (32,017 ) Common shares issued for cash 15-Mar-04 $ 0.13 115,385 12 14,988 15,000 Common shares issued for cash 15-Jul-04 $ 0.32 769,231 77 249,923 250,000 Net (Loss) (186,297 ) (186,297 ) Balance, December 31, 2004 26,070,770 2,607 383,025 - (338,946 ) - 46,686 Common shares re-purchased by the Company and retired 01-Jan-05 $ 0.003 (14,355,385 ) (1,436 ) (41,771 ) (43,207 ) Net (Loss) (87,334 ) (87,334 ) Balance, December 31, 2005 11,715,385 1,171 341,254 - (426,280 ) - (83,855 ) Common shares issued for purchase of technology 28-Sep-06 $ 0.0003 1,692,308 169 381 550 Common shares issued for cash 12-Dec-06 $ 0.30 1,933,538 193 1,885,007 (500,000 ) 1,385,200 Net (Loss) (1,054,117 ) (1,054,117 ) Balance, December 31, 2006 15,341,231 1,533 2,226,642 (500,000 ) (1,480,397 ) - 247,778 Cash received on subscriptions 500,000 500,000 Common shares issued for cash 07-Feb-07 $ 0.30 225,640 23 219,977 220,000 Common shares issued to purchase assets 07-Feb-07 $ 0.30 195,729 20 190,816 190,836 Common shares returned to treasury for sale of assets 15-Nov-07 (1,888,037 ) (191,386 ) (191,386 ) Net (Loss) (2,231,656 ) (2,231,656 ) Balance, December 31, 2007 13,874,563 1,576 2,637,435 - (3,712,053 ) (191,386 ) (1,264,428 ) Common shares issued to settle debt 31-Mar-08 $ 0.31 1,215,384 122 1,204,828 1,204,950 Common shares issued for executive compensation 01-Jul-08 $ 0.00 6,000,000 600 1,350 1,950 Common shares issued for asset acqusiton 01-Jul-08 $ 0.00 7,692,308 769 1,731 2,500 Common shares returned and cancelled 01-Jul-08 $ 0.00 (3,692,308 ) (369 ) 369 - Adjustment to Reconcile to Transfer Agent 01-Jul-08 (183,302 ) (18 ) - (18 ) Common shares issued for Executive compensation 28-Aug-08 $ 0.00 12,000,000 1,200 - 1,200 Common shares issued to purchase 28-Aug-08 $ 0.00 assets 5,000,000 500 - 500 Common Shares issued for services 28-Aug-08 $ 0.00 10,000 1 - 1 Net (Loss) (39,964 ) (39,964 ) Balance, September 30, 2008 41,916,645 $ 4,381 $ 3,845,713 $ - $ (3,752,017 ) $ (191,386 ) $ (93,309 ) On August 7, 2006 the Company exercised a 5:1 forward stock split that has been retroactively applied to this schedule thereby increasing the number ofshares issued and decreasing the price per share. On July 1, 2008 the Company executed a 1:3.25 reverse stock split that has been retroactively applied to this schedule thereby decreasing the number of share issuedand increasing the price per share. The accompanying notes are an integral part of these statements 5 Priviam, Inc. (Formerly EncryptaKey, Inc.) (A Development Stage Company) Statement of Cash Flows June 24, 2003 Three Months Ended NineMonths Ended (Inception) to September 30, September 30, September 30, 2008 2007 2008 2007 2008 Operating Activities Net Profit / (Loss) $ (62,854 ) $ (208,449 ) $ (39,964 ) $ (2,347,221 ) $ (3,752,018 ) Adjustments to reconcile Net (Loss) to cash: Stock Issued to founders - 3,002 Stock Issued for Services 6,133 6,133 6,133 Gain on Forgiveness of Debt - - (59,453 ) - (59,478 ) Adjustment for reverse acquisition - 117,630 Stock issued to purchase asset - - - 190,836 191,386 Depreciation and Amortization - 9,195 - 16,529 - Changes in Assets and Liabilities (Increase)/Decrease in Employee Loans - (200 ) - (3,897 ) - (Increase)/Decrease in Prepaid Exepsne (5,034 ) (5,034 ) (5,034 ) Increase/(Decrease) in Accounts Payable 25 84,598 - 288,919 59,503 Increase/(Decrease) in Wages Payable - Net Cash (Used) by Operating Activities (61,730 ) (114,856 ) (98,318 ) (1,854,834 ) (3,438,876 ) Investment Activities Treasury Stock - (191,386 ) Stock Issued for asset purchase (3,000 ) - (3,000 ) - (3,000 ) Equipment (Purchase)/Sale (3,126 ) - (3,126 ) (254,023 ) (3,126 ) Cash (Used) by Investment Activities (6,126 ) - (6,126 ) (254,023 ) (197,512 ) Financing Activities Net Proceeds/(repayment) from loans 25,000 99,985 119,950 1,204,950 119950 Related Parties - Stock issued to settle debt - 1,204,951 Purchase and Cancellation of Treasury Stock - (43,207 ) Proceeds from sale of Common Stock - - - 720,000 2,370,200 Cash Provided by Financing Activities 25,000 99,985 119,950 1,924,950 3,651,894 Net Increase/(Decrease) in Cash (42,856 ) (14,871 ) 15,506 (183,907 ) 15,506 Cash, Beginning of Period 58,362 17,518 - 186,554 - Cash, End of Period $ 15,506 $ 2,647 $ 15,506 $ 2,647 $ 15,506 Cash Paid For: Interest $ - $ - $ - $ - $ 13,556 Income Taxes $ - $ - $ - $ - $ - Non-cash Activities: Stock Issued to founders $ - $ - $ - $ - $ 3,002 Gain of Forgiveness of Debt $ - $ - $ 59,478 $ - $ 59,478 Adjustment for reverse acquisition $ - $ - $ - $ - $ 117,630 Stock Issued for services $ 6,133 $ - $ 6,133 $ - $ 6,133 Stock Issued to settle Debt $ - $ - $ 1,204,950 $ - $ 1,204,950 Stock issued to purchase assets $ 3,000 $ - $ 3,000 $ 190,836 $ 194,386 Stock returned to treasury for sale of assets $ - $ - $ - $ - $ (191,386 ) Depreciation and Amortization $ - $ 3,487 $ - $ 3,487 $ - The accompanying notes are an integral part of these statements 6 Priviam, Inc. (Formerly EncryptaKey, Inc.) (A Development Stage Company) NOTES TO UNAUDITED FINANCIAL STATEMENTS (September 30, 2008 and December 31, 2007) NOTE
